DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-8-2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubinger et al. (2018/0056357).  Kubinger discloses a press brake assembly (4) having an upper press beam (8) and a lower press beam (7) with tool holders (9,10) comprising punches and dies ([0014], lines 5 and 6).  Kubinger discloses a gauge (13) with a clamp (17) configured to retrieve a changeable replacement tool (11) from a tool rack (12) and to move the tool to the press brake assembly ([0014],[0039],[0040]).  Kubinger discloses a controller ([0012],[0013]) for the gauge (13).  Kubinger discloses that the gauge (13) is configured to hold a workpiece (2) with the clamp (17; [0054], Fig. 2) and move the workpiece from a workpiece store (24) to the press brake assembly (4).  The gauge (13) is located between the tool rack (12) and the press brake (4; Fig. 1).  Regarding claim 11, Kubinger discloses that the gauge (13) installs a replacement tool (11) in the upper and lower press beams 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7,12-15,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubinger in view of Matsunaga (5,950,477).  Kubinger discloses a plurality of press brake assemblies (4; Fig. 1) having an upper press beam (8) and a lower press beam (7) with tool holders (9,10) comprising punches and dies ([0014], lines 5 and 6).  Kubinger discloses a plurality of gauges (13; Fig. 1) with a clamp (17) configured to retrieve a changeable replacement tool (11) from a tool rack (12) and to move the tool to the press brake assemblies ([0014],[0039],[0040]).  Kubinger discloses a controller ([0012],[0013]) for the gauge (13).  Kubinger discloses that the gauge (13) is configured to hold a workpiece (2) with the clamp (17; Fig. 2) and move the workpiece from a workpiece store (24) to the press brake assembly (4).  The gauge (13) is located between the tool rack (12) and the press brake (4; Fig. 1).  Regarding claims 7 and 15; Kubinger discloses a swivel arm (16) which rotates (arrows; Fig. 2) to bring the workpiece into a bending position in the press brake.  Kubinger discloses a machine floor (5) having guide paths (14) for the gauge (13) which is movable on rollers (Fig. 2), the guide paths extend laterally and longitudinally of the press brake assemblies and are contactless magnetic strips or laser markings, the gauge driven by GPS, laser navigation or data code ([0042], lines 5-10), but Kubinger does not disclose a lateral and longitudinal rail for the gauges.  Matsunaga teaches a longitudinal guide rail (50,52 and 70,72) and a lateral guide rail (61,63) on a machine floor (Figs. 2 and 4) for moving and positioning a tool changing gauge (44) which is driven along the rails by rollers (46).   It would have been obvious to the skilled artisan prior to the effective filing date of the to modify the machine floor of Kubinger to include lateral and longitudinal guide rails as taught by Matsunaga in order to provide fixed rail paths for the for the wheeled gauge.  Kubinger preferably uses a machine floor with rail-less travel [0038] for automatic control of the gauge but it an obvious modification to provide the machine floor of Kubinger with a known rail system for straightforward longitudinal and lateral travel as is known in the tool changing art.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubinger in view of Hoffman (DE 3430175).  Kubinger does not disclose that the gauge is located aft of the press brake.  Hoffman teaches that gauges with rollers (5,10) which travel on rails (3’,4’) are located forward and aft of a press (1) and have clamps [0066] for holding workpieces.  
 It would have been an obvious modification to position the gauges of Kubinger at forward and aft locations of the press brake as taught by Hoffman which allows tool replacement or workpiece loading in either press side direction.
Claim 9 requires forward and aft gauges and claim 1 language is claiming that the gauge is between a tool rack and the press so it is not clear if Applicant is claiming a scope of forward and aft tool racks.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubinger in view of Matsunaga and further in view of Hoffman (DE 3430175).  Kubinger does not disclose that the gauge is located aft of the press brake.  Hoffman teaches that gauges with rollers (5,10) which travel on rails (3’,4’) are located forward and aft of a press (1) and have clamps [0066] for holding workpieces.  
 It is an obvious modification to position the gauges of Kubinger at forward and aft locations of the press brake as taught by Hoffman which allows tool replacement or workpiece loading in either press side direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725